98 F.3d 1345
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Edward R. DUPASS, Plaintiff-Appellant,v.Lamont Lester SKOUSEN, Defendant-Appellee.
No. 95-17170.
United States Court of Appeals, Ninth Circuit.
Submitted Oct. 7, 1996.*Decided Oct. 11, 1996.

Before:  BEEZER, KOZINSKI, and KLEINFELD, Circuit Judges.


1
MEMORANDUM**


2
Edward R. DuPass appeals pro se the district court's summary judgment in favor of Lamont Lester Skousen in Dupass's action alleging that Skousen violated the Racketeer Influenced and Corrupt Organizations Act ("RICO"), 18 U.S.C. §§ 1961 et seq., by performing accident reconstruction services for DuPass without a private investigator's license.  The complaint also alleged that Skousen conspired with his wife to violate RICO, fraudulently led DuPass to believe he had a license in order to obtain payment for his services, and violated the provisions of A.R.S. § 13-2301 et seq. related to fraudulent schemes.


3
The district court dismissed the RICO claims on the ground that DuPass failed to establish the requisite injury to business or property and declined to exercise supplemental jurisdiction over Dupass's state law claims.


4
We affirm for the reasons set forth in the district court's order filed September 22, 1995.

AFFIRMED.1


*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 Because of our disposition of this appeal, we do not consider the applicability, if any, of the Prison Litigation Reform Act, Pub.L. No. 104-134, 110 Stat. 1321 (1996), to this appeal